Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered. Claims 1-5 & 7-8 in the application remain pending and are currently being examined. Claims 1, 4-5 & 7-8 were amended. Claim 6 remains cancelled. Claims 2-3 & 7-8 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 03/31/2022.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under 35 U.S.C. 112(b), of claims 1 & 4-5 in the Office Action issued on 07/28/2022 are withdrawn per amendments of claims 1 & 4-5.
Claim Rejections - 35 USC § 112
5.	Claim 4 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 4, lines 2 & 5 recite the limitation “each first opening” which is unclear whether they are the same first openings recited in claim 1 or different first openings. For examination purposes, examiner is interpreting “each first opening” as “each of the first openings”. To correct this problem, amend lines 2 & 5 to recite “each of the first openings”.
As regards to	 claim 4, line 6 recites the limitation “another first opening” which is unclear whether they are the same first openings recited in claim 1 or different first openings. For examination purposes, examiner is interpreting “another first opening” as “another of the first openings”. To correct this problem, amend line 6 to recite “another of the first openings”.

Claim Rejections - 35 USC § 102
6.	Claims 1 & 4-5 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Han et al. (WO 2017/142231 A1) (cited in 04/19/2022 IDS) hereinafter Han.
As regards to	 claim 1, Han discloses a vapor deposition mask including a metal plate 100d and a plurality of mask holes (see fig 3-6) in the metal plate 100d (abs; fig 1-18), comprising: 
a front surface 120 (pg 22-25; fig 2-10, 13 & 17-18); 
a back surface 110 opposite to the front surface 120 (pg 22-25; fig 2-10, 13 & 17-18); and 
inner surfaces W1-W6 defining respective ones of the plurality of mask holes (see fig 3-6), wherein each of the plurality of mask holes (see fig 3-6) extends between the front surface 120 and the back surface 110 (pg 10-15; fig 2-10, 13 & 17-18), 
in a plan view of the front surface 120, each of the plurality of mask holes (see fig 3-6) includes a first opening V2/V4, which is located at the front surface 120, and a second, smaller opening V1/V3, which is located inside the first opening V2/V4 (pg 10-15; fig 2-10, 13 & 17-18), 
at least a section of each of the plurality of mask holes (see fig 3-6) has a shape of an inverted frustum (see fig 2-10, 13 & 17-18) extending between the first opening V2/V4 and the second, smaller opening V1/V3 (pg 10-15; fig 2-10, 13 & 17-18), and 
each of the inner surfaces W1-W6 includes an arcuate stepped surface (see fig 2, 6, 9-10, 13 & 17-18) spreading from the second, smaller opening V1/V3 toward the first opening V2/V4 as viewed in a cross-section orthogonal to the front surface 120 (pg 10-15 & 22-25; fig 2-10, 13 & 17-18).  
As regards to	 claim 4, Han discloses a vapor deposition mask (abs; fig 1-18), wherein each of the first openings V2/V4 has an edge that includes a first section T3, which is an edge of the arcuate stepped surface (see fig 2, 6, 9-10, 13 & 17-18), and a second section T1, which is a section other than the first section T3, the first section T3 of the edge of each of the first openings V2/V4 includes a boundary 102 that coincides with the first section T3 of one of the first openings V2/V4 that is adjacent to the first opening V2/V4, and the boundary 102 is recessed from the front surface 120 (pg 10-15 & 22-25; fig 2-10, 13 & 17-18).  
As regards to	 claim 5, Han discloses a vapor deposition mask (abs; fig 1-18), wherein each of the second, smaller openings V1/V3 is located at the back surface 110 (pg 22-25; fig 2-10, 13 & 17-18).

Response to Arguments
7.	Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Applicant submits that Han lacks at least the following elements of independent claim 1 of the present application: each of the plurality of mask holes extends between the front surface and the back surface, in a plan view of the front surface, each of the plurality of mask holes includes a first opening, which is located at the front surface, and a second, smaller opening, which is located inside the first opening, at least a section of each of the plurality of mask holes has a shape of an 
inverted frustum extending between the first opening and the second, smaller opening, and each of the inner surfaces includes an arcuate stepped surface spreading from the second, smaller opening toward the first opening as viewed in a cross- section orthogonal to the front surface. Applicant submits that, looking at the Figures of Han, there is no mask hole extending from a front surface to a back surface of a vapor deposition mask as claim 1 recites it. Han FIG. 13, reproduced above, shows a through hole VI and another through hole V2, with a connection part CA between the two through holes. There is no arcuate stepped surface spreading from a small opening, to a large opening at the front surface. Claim 1 does not recite that the second, smaller  
opening is at a surface of a through hole, but this does not matter as far as Han is concerned, because the only inverted frustrum that the Han Figures show is in the through hole V2 and the through hole V4 (or, if FIG. 6 were flipped, the through hole V1 and the through hole V3). Independent claim 1 recites that the vapor deposition mask comprises inner surfaces defining respective ones of the plurality of mask holes. The claim goes on to state that each of the inner surfaces includes an arcuate stepped surface. None of the surfaces of any of through holes Vi to V4 is an arcuate stepped surface. Even if a combination of through holes Vi and V2, or V3 and V4, were said to correspond to the mask holes of claim 1, these combined through holes do not spread from a small opening, to a large opening at a front surface. Rather, the surface of this 
V1/V2 through hole and the V3/V4 through hole comes together at connection point CA. The surfaces of through holes V1/V2 and the surfaces of through holes V3/V4 are not stepped within any reasonable definition of that term. Even if they were to be considered to be stepped, they do not spread from a second, smaller opening to the first opening at a front surface of the mask. Rather, they come together at connection point CA. They do not spread.
(b) Pursuant to the foregoing discussion, Applicant submits that there is no consistent way to interpret Han's through holes so as to be able to read independent claim 1 on Han. Consequently, Applicant submits that claims 1, 4, and 5 in the subject application are patentable.

8.	In response to applicant’s arguments, please consider the following comments.
(a) Merriam-Webster discloses arcuate as follows: curved like a bow.
Merriam-Webster discloses spread as follows: to stretch out; extend.
Examiner respectfully contends, as clearly seen in FIG. 13 reproduced by Applicant, that Han does indeed disclose inner surfaces W1-W6 defining respective ones of the plurality of mask holes (see fig 3-6), wherein each of the plurality of mask holes (see fig 3-6) extends or spreads between the front surface 120 and the back surface 110, in a plan view of the front surface 120, each of the plurality of mask holes (see fig 3-6) includes a first opening V2/V4, which is located at the front surface 120, and a second, smaller opening V1/V3, which is located inside the first opening V2/V4, at least a section of each of the plurality of mask holes (see fig 3-6) has a shape of an inverted frustum extending between the first opening V2/V4 and the second, smaller opening V1/V3, and each of the inner surfaces W1-W6 includes an arcuate (curved like a bow) stepped surface (one step at connection point CA) spreading or extending from the second, smaller opening V1/V3 toward the first opening V2/V4 as viewed in a cross-section orthogonal to the front surface 120.
Examiner recommends further defining claim 1 to include wherein the arcuate stepped surface comprises a plurality of steps spreading from the first opening to the second, smaller opening, as seen in Fig. 4 reproduced by Applicant.
(b) In view of the foregoing, Examiner respectfully contends the limitations of claim 1 are indeed satisfied. Claims 4-5 are rejected at least based on their dependency from claim 1, as well as for their own rejections on the merits, respectively. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jethro M. Pence/
Primary Examiner
Art Unit 1717